Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Arguments
Applicant’s arguments, on 4/20/2022, pages 7-22, against the prior art, as amended, have been fully considered and are persuasive.  
The previous rejection has been withdrawn. 

Allowable Subject Matter
Claims 1, 2-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to teach, disclose or fairly suggest the combination associated with a method, comprising: receiving an object storage request from a requesting application with object storage data constructs for an object storage; mapping the object storage request with the object storage data constructs to database statements with database constructs for a database management system (DBMS),
 wherein the mapping translates the object storage request into the database statements that identify a bucket in the object storage request as a virtual bucket that includes a collection of one or more datasets in the DBMS comprising one or more tables and views, and that identify an object in the object storage request as a virtual object of the virtual bucket that references a subset of the datasets in the DBMS comprising one or more rows that belong to the tables and views; processing the database statements with the database constructs on the DBMS to generate database formatted results; mapping the database formatted results returned from the processing to results in an object storage format with the object storage data constructs to return the bucket and object for the object storage request as the virtual bucket and the virtual object; and providing the results in the object storage format with the object storage data constructs to the requesting application that provided the object storage request.

Regarding claim 12, being similar to claim 1, the prior art fails to teach, disclose or suggest, a method comprising: connecting an Application Programming Interface (API) service to an object storage application; projecting object storage formatted data into relational database formatted data; transforming an object storage request received from the object storage application for the object storage formatted data into one or more second equivalent database statements directed to the relational database formatted data, wherein the transforming comprises mapping the object storage formatted data to the relational database formatted data, the mapping translates the object storage request into the database statements that identify a bucket in the object storage request as a virtual bucket that includes a collection of one or more datasets in a relational database management system (DBMS) comprising one or more tables and views, and that identify an object in the object storage request as a virtual object that references a subset of the datasets included in the relational DBMS comprising one or more rows that belong to the tables and views; processing the one or more second equivalent requests against the relational database formatted data within the relational DBMS to generate relational database formatted results; and returning the virtual bucket having the virtual object in the relational database formatted results back to the API service based on the processing as the bucket and the object in object storage formatted results for delivery to the object storage application.
Regarding claim 19 (system), comprises method step details is also deemed allowable for substantially the same reasons as the claims above.
The dependent claims are also allowable for at least the reasons as defined by their parent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Contact Information
Any inquiry concerning this communication or earlier communications should be directed to the examiner of record
Vincent F. Boccio whose telephone number is (571) 272-7373.
The examiner can normally be reached between Monday-Friday between (8:00 AM to 4:00 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval
(PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only.

For more information about the PAIR system:
"http://portal.uspto.gov/external/portal/pair"

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)

If you would like assistance from a USPTO Customer Service
Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

/VINCENT F BOCCIO/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        
7/25/2022